                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MELISSA ARNDT, individually and on
behalf of all others similarly situated,

                       Plaintiff,

               v.                                            Case No. 19-C-520

CLIENT SERVICES INC.,

                       Defendant.


                                             ORDER


       Plaintiff Melissa Arndt brought this suit against Defendant Client Services Inc. for

violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq. Presently

before the court is Plaintiff’s motion to stay proceedings in this case pending resolution of a

Seventh Circuit case raising similar issues as those asserted here—Degroot v. Client Services,

Inc., No. 20-1089. Defendant has not responded to the motion and the time to do so has expired.

Accordingly, Plaintiff’s motion (Dkt. No. 24) is GRANTED and the case is stayed and

administratively closed until further order of the court.

       The parties are directed to notify the court within fourteen days of the issuance of the

Seventh Circuit’s decision in the relevant case (Case No. 20-1089).

       SO ORDERED at Green Bay, Wisconsin this 12th day of February, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
